DETAILED ACTION
This office action is responsive to application 16/703,979 filed on December 5, 2019.  Claims 1-12 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on December 5, 2019 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 11 recites “the first main current conducting node”.  However, no first main current conducting node is previously recited in claim 11 or the parent claim 9.  Therefore, it is unclear what this recitation is referring to.  As such, claim 11 is deemed indefinite by the Examiner.

	These rejections may be overcome by amending “the first main current conducting node” to instead recite “the first main conducting node”, and this is how the Examiner will interpret claims 7 and 11 for prior art purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignjatovic et al. (US 7,847,846).

	Consider claim 1, Ignjatovic et al. teaches:
	A pixel array (“large pixel arrays”, column 6, lines 50 and 51) comprising: 
	a first pixel (see figures 5 and 8) comprising a first transistor (Q3) having: its control node coupled to a first photodiode (The gate (i.e. control node) of Q3 is coupled to the photodetector (104) as shown in figure 5, and the photodetector (104) is a photodiode, column 12, lines 15-17.); 
	a first of its main conducting nodes coupled to a voltage output rail (The bottom conducting node of Q3 is coupled to ROW BUS2, as shown in figure 5); and 
	a second of its main conducting nodes coupled to a further voltage rail (The top conducting node of Q3 is coupled to ROW BUS1 via Q2, as shown in figure 5.); 
	a variable impedance (Q4, figure 8) coupling the voltage output rail (ROW BUS2) to a first supply rail (VDD) of the pixel array (ROW BUS2 is coupled to VDD via the voltage level shifter (502, figure 5) and voltage amplifier (802, figure 8), column 11, lines 33-39.); and 
	a current source (404, figure 5) coupling the further voltage rail (ROW BUS1) to a second supply rail (i.e. ground) of the pixel array (i.e. via Q2 and Q3, see figure 5), wherein the variable impedance (Q4) is controlled based on the voltage level on the further voltage rail (i.e. due to the voltage amplifier (802) having its non-inverting input (+) coupled to the further voltage rail (ROW BUS1), as shown in figures 8 and 5.).

1), as shown in figures 8 and 5.), a second input coupled to a reference voltage level (Vx, figure 8), and an output coupled to a control input of the variable impedance (Q4, see figure 8), column 11, lines 30-39.

	Consider claim 4, and as applied to claim 1 above, Ignjatovic et al. further teaches the variable impedance (Q4) comprises a further transistor (Q4) coupled by its main current conducting nodes between the first supply rail (VDD) and the voltage output rail (ROW BUS2, as shown in figures 5 and 8).

	Consider claim 5, and as applied to claim 1 above, Ignjatovic et al. further teaches a second pixel comprising a second transistor having: its control node coupled to a second photodiode; a first of its main conducting nodes coupled to the voltage output rail; and a second of its main conducting nodes coupled to the further voltage rail (The invention is directed toward a large pixel array, column 6, lines 47-54.  As such, a second pixel of a row comprises a second photodiode (104) and a second transistor (112) coupled between ROW BUS1 and ROW BUS2 in figure 5.).

	Consider claim 6, and as applied to claim 1 above, Ignjatovic et al. further teaches the first pixel further comprises a first further transistor (Q1) coupling the control 1, see figure 5, column 5, lines 13-15).

	Consider claim 8, and as applied to claim 1 above, Ignjatovic et al. further teaches the first pixel further comprises a transfer gate coupling the control node of the first transistor to the first photodiode, the transfer gate being configured to be rendered conductive during a read operation of a pixel voltage of the first pixel (As detailed in column 12, lines 15-21, the invention may be implemented using a 4T pixel with a floating diffusion and transfer gate.).

	Claim 9 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 10, and as applied to claim 9 above, Ignjatovic et al. further teaches prior to applying the voltage level to the control node of the first transistor (Q3), resetting the voltage level at the control node of the first transistor (Q3) by rendering conductive a first further transistor (Q1) of the first pixel (see column 3, lines 6-26).

	Consider claim 12, and as applied to claim 9 above, Ignjatovic et al. further teaches applying the voltage level to the control node of the first transistor (Q3) comprises activating a transfer gate coupling the control node of the first transistor to the photodiode (As detailed in column 12, lines 15-21, the invention may be implemented using a 4T pixel with a floating diffusion and transfer gate.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (US 7,847,846) in view of Kozlowski et al. (US 6,697,111).

	Consider claims 7 and 11, and as applied to claims 1 and 9 above, Ignjatovic et al. further teaches that the first pixel further comprises a second further transistor (Q2), 
	However Ignjatovic et al. does not explicitly teach that the second further transistor couples the first main conducting node of the first transistor to the voltage output rail.
	Kozlowski et al. similarly teaches a pixel (figure 4) having a photodiode (12) connected to the gate of an amplifying transistor (14), and of a row select transistor (18) for reading out the pixel voltage (column 5, lines 32-43).
	However, Kozlowski et al. additionally teaches that the row select transistor (18) couples a first main conducting node of the amplifying transistor (14) to a voltage output rail (20, see figure 4, column 5, lines 32-43).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second further transistor taught by Ignjatovic et al. be placed between the first transistor and the voltage output rail as taught by Kozlowski et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as enabling readout of the pixel voltage.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (US 7,847,846) in view of Kususaki (US 2016/0223884).

Consider claim 3, and as applied to claim 2 above, Ignjatovic et al. further teaches that the reference voltage level (Vx) is generated by a calibration circuit (voltage level-shifter, 502, figure 5, column 11, lines 33-39). 
	However, Ignjatovic et al. does not explicitly the reference voltage level is generated by a calibration circuit, the reference voltage level being variable at least as a function of temperature.	
	Kususaki similarly teaches a reference voltage generation unit (14, figure 1) for a pixel circuit (figure 1, paragraph 0022).
	However, Kususaki additionally teaches that the reference voltage level is variable at least as a function of temperature (see paragraphs 0072-0075).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the reference voltage taught by Ignjatovic et al. be variable at least as a function of temperature as taught by Kususaki for the benefit of reducing the possibility that dark current charges are erroneously determined as excessive charges (Kususaki, paragraph 0077).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lin et al. (US 2017/0207262) teaches a pixel circuit (figure 1) comprising a variable impedance (106, paragraph 0025).
Ikuma et al. (US 2017/0302870) teaches an imager (figures 1 and 2) comprising a voltage regulator circuit (figure 3) with a variable impedance (To).
Ebihara et al. (US 2013/0063637) teaches an imager (figure 7) having a power supply circuit (see figure 8) comprising a variable impedance (201) driven by a differential amplifier (202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696